Dismissed and Memorandum Opinion filed July 2, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00298-CV

     ADTRAK 360 LLC, JOSEPH NATOLI AND WILLIAM HIGGINS,
                          Appellants
                                          V.

  DYNAMICS PARTNER PLUS, INC. AND MANAGEMENT ADVISORY
             SYSTEMS, CORPORATION, Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-52731

                          MEMORANDUM OPINION

      This appeal is from an order signed March 7, 2019. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellants did not make arrangements to pay for the record.

      On May 23, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2